NOT FOR PUBLICATION IN WEST'S HAWAI I REPORTS AND PACIFIC REPORTER




                                            Electronically Filed
                                            Intermediate Court of Appeals
                                            CAAP-XX-XXXXXXX
                                            08-AUG-2022
                                            07:50 AM
                                            Dkt. 53 OAWST
                         NO. CAAP-XX-XXXXXXX


                 IN THE INTERMEDIATE COURT OF APPEALS

                       OF THE STATE OF HAWAI I


     PAUL J. SCHLATHER, Trustee of the Paul J. Schlather
          Revocable Trust dated February 5, 1999, as
          amended, ROBERT BRET HYTER, JOHN W. HAGEY and
          SONIA J. MAZUREK, Trustees of the GCL Revocable
          Trust dated December 11, 2021, GERALD LEONARD
          GALLAGHER and AMY SUSAN GALLAGER, ROBERT SAMUEL
          PHILIPSON and JUSTINE DENEMARK PHILIPSON, SHEEHAN
          PROPERTY, LLC, a South Dakota Domestic Limited
          Liability Company, JOSEPH WESLEY SHEEHAN and
          PATRICIA ELIZABETH SHEEHAN, Plaintiffs-Appellants,
          v. BOARD OF DIRECTORS OF THE ASSOCIATION OF
          APARTMENT OWNERS OF POIPU KAPILI, Defendant-
          Appellee, and JOHN DOES 1-10; JANE DOES 1-10; DOE
          PARTNERSHIPS 1-10; DOE CORPORATIONS 1-10; AND DOE
          ENTITIES 1-10, Defendants.


          APPEAL FROM THE CIRCUIT COURT OF THE FIFTH CIRCUIT
                      (CASE NO. 5CCV-XX-XXXXXXX)


              ORDER APPROVING STIPULATION FOR DISMISSAL
   (By:    Leonard, Presiding Judge, Hiraoka and McCullen, JJ.)
            Upon consideration of the August 4, 2022 Stipulation
for Dismissal with Prejudice (Stipulation) filed by Plaintiffs-
Appellants Paul J. Schlather, Trustee of the Paul J. Schlather
Revocable Trust dated February 5, 1999, as amended, Robert Bret
Hyter, John W. Hagey and Sonia J. Mazurek, Trustees of the GCL
Revocable Trust dated December 11, 2021, Gerald Leonard Gallagher
and Amy Susan Gallagher, Robert Samuel Philipson and Justine
Denemark Philipson, Sheehan Property, LLC, Joseph Wesley Sheehan
and Patricia Elizabeth Sheehan (Appellants), the papers in
support, and the record, it appears that:
  NOT FOR PUBLICATION IN WEST'S HAWAI I REPORTS AND PACIFIC REPORTER

             (1) the appeal has been docketed;
             (2) pursuant to Hawai i Rules of Appellate Procedure
Rule 42(b), the parties stipulate to dismiss the appeal with
prejudice and with each party to bear its own attorneys' fees and
costs; and
             (3) the Stipulation is dated and signed by counsel for
all parties appearing in the appeal.
             IT IS HEREBY ORDERED that the Stipulation is approved,
and the appeal is dismissed with prejudice.       Each party shall
bear its own attorneys' fees and costs.
             DATED:   Honolulu, Hawai i, August 8, 2022.

                                        /s/ Katherine G. Leonard
                                        Presiding Judge

                                        /s/ Keith K. Hiraoka
                                        Associate Judge

                                        /s/ Sonja M.P. McCullen
                                        Associate Judge




                                    2